Citation Nr: 0619000	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1970, and from August 1978 to April 1990.  He died in 
September 1998, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1999.  In March 2000, the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In December 2000, the case was remanded to 
the RO for additional development.


FINDINGS OF FACT

1.  The veteran died in September 1998, at the age of 54 
years, of arteriosclerotic cardiovascular disease.  

2.  Cardiovascular disease was of service onset.  

3.  The veteran died of a service-connected disability.


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease was incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Arteriosclerotic cardiovascular disease contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2002).  

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are met.  38 U.S.C.A. §§ 
3500, 3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) need not be discussed.  

I.  Service connection for the cause of the veteran's death

The veteran's original claims folder was lost, and the file 
does not appear to contain all of the service medical records 
for his second period of service, ending in April 1990.  
Under these circumstances, the Board has a heightened duty to 
assist and obligation to explain its findings and 
conclusions.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App.  542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

According to the death certificate, the veteran died in 
September 1998, at the age of 54 years.  The cause of death 
was arteriosclerotic cardiovascular disease.  At the time of 
his death, service connection was not in effect for any 
disabilities.  

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of cardiovascular disease and peptic 
ulcer disease, service connection may be granted if such 
diseases are manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The veteran had 20 years of active military service, 
including service in Vietnam, and his awards include the 
Bronze Star Medal.  He was discharged from active duty in 
April 1990.

The available service medical records do not show 
cardiovascular disease in service.  Although he had some 
elevated blood pressure readings in 1982, a VA cardiology 
opinion in October 2004 found that it was only labile 
hypertension, and that it was less likely than not that these 
symptoms were manifestations of later diagnosed hypertension.

However, in November 1991, nineteen months after his 
discharge from service, he was hospitalized with an acute 
inferior wall myocardial infarction.  He suffered another 
myocardial infarction in December 1992, and he died in 
September 1998 of arteriosclerotic cardiovascular disease.  
Thus, the question for consideration is whether the 
cardiovascular disease, first clinically shown by the 
evidence of record in November 1991, was manifest to a 
compensable degree within a year of service, i.e., April 
1991.  

Although there is no evidence pertaining to that period, 
during the hospitalizations from November to December 1991, 
following the myocardial infarction, the veteran underwent 
cardiac catheterization, which disclosed an 80 percent mid-
lesion in the circumflex artery with left anterior 
descending, and hypokinesis of the basilar part of the 
inferior wall.  In December 1991, he underwent a successful 
angioplasty.  However, in December 1992, he suffered another 
myocardial infarction, and in July 1993, he was hospitalized 
for symptoms thought to be congestive heart failure.  In 
1998, he died of arteriosclerotic cardiovascular disease.  
Thus, by the time the veteran suffered his first myocardial 
infarction, at the age of 47 years, he already had occlusion 
significant enough to warrant an angioplasty.  Nevertheless, 
he suffered another myocardial infarction a year later.  

In March 2006, the Board obtained an opinion from the VA's 
Veterans Health Administration (VHA opinion).  According to 
this opinion, provided by a cardiologist who reviewed the 
veteran's claims file, elevated blood pressure readings shown 
in service were not reflective of hypertension, as there was 
no evidence of sustained elevation of blood pressure, or 
treatment of hypertension.  However, the physician also noted 
that the veteran suffered from an acute myocardial infarction 
in November 1991, nineteen months after his discharge from 
active duty.  The physician observed that coronary 
atherosclerotic disease has a prolonged natural history with 
periods of quiescence and rapid evolution, and concluded that 
it was at least as likely as not that the veteran suffered 
from cardiovascular disease while in service or within a year 
of discharge.  

In view of these factors, the Board finds that the evidence 
is at least evenly balanced as to whether cardiovascular 
disease was of service onset, and as the evidence clearly 
shows that cardiovascular disease was the cause of death, 
service connection for the cause of the veteran's death is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Eligibility for Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, that a permanent total 
service-connected disability have been in existence at the 
date of the veteran's death, or that the veteran died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a) (2005).  As discussed above, this decision has 
resulted in the grant of service connection for the cause of 
the veteran's death.  Accordingly, as a matter of law, 
entitlement to dependents' educational assistance under 38 
U.S.C. chapter 35 is established.  


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to regulations governing the payment of 
monetary benefits.  

Eligibility for dependents' educational assistance under 38 
U.S.C. chapter 35 is granted, subject to regulations 
governing the payment of monetary benefits.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


